Form 51-102F3 Material Change Report Item 1Name and Address of Company MAG SILVER CORP. (the “Issuer”) 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 630-1399Facsimile:(604) 484-4710 Item 2Date of Material Change November 27, 2007 Item 3News Release The Issuer issued a news release at Vancouver, British Columbia on 27 November 2007 through Marketwire. Item 4Summary of Material Change MAG SILVER CLOSES CDN$46.5 MILLION BOUGHT DEAL PRIVATE PLACEMENT Vancouver, B.C…MAG Silver Corp. (TSX:MAG; AMEX:MVG) (“MAG or the “Company”) announces the closing of the previously announced bought deal private placement for 3,000,000 common shares (the “Common Shares”) of MAG Silver at a price of Cdn$15.50 per Common Share (the “Issue Price”) for gross proceeds of Cdn$46,500,000 (the “Offering”). Item 5.1Full Description of Material Change Please see the Issuer’s news release dated 27 November 2007 (NR#07-33) for a full description of the material change. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7Omitted Information Not applicable. Item 8Executive Officer For further information, contact Dan MacInnis, President and CEO of the Issuer, at (604) 630-1399. Item 9Date of Report Dated 27 November 2007
